Exhibit 99.1 ORMAT Industries Ltd. OREG4 Power Plant Asset Impairment Analysis November 2012 Table of Contents Chapter 1 - Overview 3 Chapter 2 – Executive Summary 10 Chapter 3 - Description of Company business 14 Chapter 4 - Overview of Company's market 18 Chapter 5 - Analysis of financial statements 21 Chapter 6 – Valuation Methodology 24 Chapter 7 - Summary and Conclusions 32 Appendix I - Cash Flow Forecast 33 Appendix II - Calculation of value including ARO 34 2 Chapter 1 - Overview Overview 1. At the request of ORMAT Industries Ltd. (hereinafter: "Ormat" and / or "the Company"), we have been commissioned perform an asset impairment analysis of the OREG 4 power generation station (hereinafter: "the Station") to be used in the financial statements of the Company and the Company's subsidiaries: Ormat Technologies Inc. (hereinafter "OTI"), Ormat Nevada Inc. (hereinafter "ONI") and OREG 4 inc. (hereinafter "OR4I") as of September 30, 2012. Ormat, OTI, ONI and OR4I hereinafter jointly referred to as "the Companies". 2 This document is intended only for internal use by the Companies and may not be used without our prior written consent, except for its inclusion with Ormat Industries' financial statements as of September 30, 2012. 3 For preparation of this analysis, we relied on information and/or explanations and/or projections and/or representations obtained from the Companies and/or from others on their behalf. Giza-Singer-Even assumes that this information is reliable and does not perform an independent review of this information; moreover, we have not become aware of anything which may indicate that such data may be unreasonable. This data has not been independently reviewed, and therefore this document does not constitute verification of the correctness, completeness and accuracy thereof. An economic analysis should reflect in a reasonable and fair manner the given situation at a given time, based on available information and with reference to underlying assumptions and estimated projections. 4 This document does not constitute nor replace a due diligence process. This document is not intended to determine a valuation for a specific investor and does not constitute advice nor legal opinion. 5 This document does not include an accounting audit with regard to conformity with accounting principles. Giza-Singer-Even is not responsible for the accounting presentation of the Companies' financial statements with regard to data accuracy and integrity and to implications of said accounting presentation, if any. 6 This document includes a description of key methodology highlights and an analysis summary. The description refers to the major substantive procedures we have applied and does not constitute a complete and detailed description of the Companies and their environments. 3 7 If the information and underlying data on which Giza-Singer-Even relied be incomplete, inaccurate or unreliable - the outcome of this document may be different. We reserve the right to update this document in light of any new data not provided to us. For the avoidance of doubt, this document is only valid as of its signing date. 8 This document includes forward-looking information, as defined in the Securities Act, 1968, which was obtained, inter alia, from the Company. In this opinion we referred, inter alia, to estimates, forecasts and assessments provided to us by management of the Companies. Materialization of this information is uncertain. This information is based in part on information available to the Company as of the document date, as well as on various assumptions and expectations concerning both the Companies and multiple external factors, including market conditions in which the Companies operate, potential competitors and general economic conditions. We emphasize that it is uncertain that these conjectures and expectations would materialize, in whole or in part. 9 We hereby confirm that we have no dependence on this work or on the Companies, other than the fact that we received a fee for this document. We also hereby confirm that our fees are not contingent upon the outcome of our work. 10 We hereby confirm that we have no personal interest in the Companies or in their controlling shareholders. 11 It should be noted that Giza-Singer-Even has compiled in recent years the following economic studies with regard to the Station: Subject Date Applicable standards Methodology Valuation results (USD in thousands) Key assumptions WACC Long-term growth rate Impairment review December 31, 2011 IFRS DCF Fair value: $6,800 Total undiscounted cash flow before tax: $12,240 8% N/A 4 In addition, Giza-Singer-Even. from time to time, prepares economic opinions and provides economic and financial consulting services to controlling shareholders of the Companies and/or affiliates thereof and to the Company itself, including impairment review for financial statements of previous years. 12 Giza-Singer-Even Ltd. and any company directly and/or indirectly controlled there by, and any controlling shareholder, officer and employee thereof, shall not be held not responsible for any damage, loss or expense of any kind, direct and/or indirect incurred by anyone relying on this document in whole or in part. For the avoidance of doubt it is clarified that this document is not to be construed as an offer or recommendation or opinion with regard to the attractiveness of purchasing securities of the Companies. 13 The Companies shall not be eligible to receive from us, whether under contract or by law or otherwise, any amount with respect to any loss of profit, data or goodwill, or for any consequential, incidental, indirect, punitive or special damages in connection with claims arising from services rendered as part of this work or otherwise associated with the services provided by us in this work, whether the likelihood of such loss or damage was or was not anticipated, provided we have not acted with gross negligence and/or maliciously. 14 Furthermore, and without derogating from the foregoing, should we be required to pay any amount to any third party with respect to rendering the services listed in this document, by any legal proceeding or by any other binding proceeding, the Company commits to indemnify us for any such amount payable by us - immediately upon demand, provided we have not acted with gross negligence and/or maliciously. Information Sources Following are the main information sources used in preparation of this opinion: ü 2009-2011 un-audited financial statements of OR4I and trial balance sheet as of September 30, 2012. ü Un-audited financial data for the Companies as of September 30, 2012 ü The Station's 2012 operating budget and annual operating forecast for the Station (through 2029) 5 ü Background material and market information from publicly-available information on websites, newspaper articles or other public sources. ü Data provided to us by the Company at our request, as noted in this document. ü Meetings and/or phone calls with the following Company officers: § Mr. Yossi Tenne, Chief Financial Officer, OTI and ONI § Mr. Amit Gorka, CFO and Company Comptroller, OTI and ONI § Mr. Eyal Hen, Director of Finance, Ormat Industries Accounting Standards At the Company's request, the valuation will be performed according to the following accounting standards: a. IAS 36, Asset Impairment with connection to Ormat's financial statements. The objective of the standard is to specify procedures to be applied by corporations in order to ensure that assets thereof are not stated at amounts in excess of their recoverable amount. An asset is stated at an amount higher than its recoverable amount when its carrying amount exceeds the amount to be received from use or sale of the asset. In such case, the asset is impaired and the standard stipulates that the corporation should recognize an impairment loss. The standard further stipulates when the corporation should reverse an impairment loss, and requires certain disclosures with regard to impaired assets and to investments made in investees other than subsidiaries, which are stated in the financial statements in amounts which significantly exceed their market value or their net selling price. The standard stipulates that the recoverable amount of an asset should be estimated whenever there are indications of possible impairment of said asset. The standard requires an asset impairment loss to be recognized whenever the carrying amount of the asset exceeds its recoverable amount. An impairment loss is to be recognized on the income statement for those assets stated at cost, and is to be treated as a reduction of revaluation for those assets stated at the revaluated amount, in accordance with other accounting standards or subject to any statutory provisions. 6 The standard stipulates that the recoverable amount is to be calculated as the net sale price or value in use, whichever is higher: The net sale price is the amount which may be received from sale of the asset in a transaction made in good faith between a willing buyer and a willing seller acting in an informed manner, net of any direct incremental realization cost. The asset's value in use is the present value of the estimated future cash flows expected to arise from continued use of the asset and from its realization at the end of its useful life. In determining the asset's value in use, the standard requires the corporation to use, inter alia: Cash flow forecasts based on reasonable, well founded assumptions which: § Reflect the current state of the asset § Represent management's best estimate of the economic conditions which would prevail through the remaining useful life of the asset. A pre-tax discount rate which reflects current market valuations of the time value of money and the asset-specific risk. The discount rate should not reflect any risk for which the future cash flows have already been adjusted. The estimated recoverable amount is to be calculated for each asset separately. If this is not feasible, the standard requires the corporation to determine the recoverable amount of the cash-generating unit to which the asset belongs. A cash generating unit is the smallest identifiable group of assets which generates positive cash flows (inflows), which are essentially independent of inflows from other assets or asset groups. In this study we referred to the OREG 4 Station as a cash-generating unit in accordance with clarifications from Company management. b. Accounting standard ASC360, US GAAP for evaluation of impairment of tangible assets on financial statements of Ormat subsidiaries - OTI, ONI, OR4I. For purposes of ASC §360, impairment is the condition that exists when the carrying amount of a long-lived asset or asset group exceeds its Fair Value. An impairment loss shall be recognized only if the carrying amount of a long-lived asset (or asset group) is not recoverable and exceeds its Fair Value. ASC §360 defines a two-step testing process, the timing of the steps and the general valuation methods to be used in the testing process. 7 The first step is a Recoverability Test. The Recoverability Test compares the carrying amount of a long-lived asset (or asset group) to the sum of the undiscounted, pre-tax cash flows expected to result from the use and eventual disposition of the asset (or asset group) over the remaining life of the “primary asset” of the group. The primary asset is the principal long-lived tangible asset being depreciated or the intangible asset being amortized that is the most significant component asset from which the asset group derives its cash-flow generating capacity. If the carrying amount is greater than the sum of the undiscounted, pre-tax cash flows then the second step is required. Step 2 requires the determination of the Fair Value of the asset. The impairment loss, if any, is measured as the amount by which the carrying value of the asset exceeds its Fair Value. The carrying value of the asset is adjusted for the impairment prior to performing Step 1 of the ASC §350 goodwill impairment test. ASC §360 requires that Companies test a long-lived asset (or asset group) for recoverability whenever events or changes in circumstances indicate that its carrying amount may not be recoverable. For long-lived assets or assets to be held and used, that asset group is defined by ASC §360 as the lowest level for which identifiable cash flows are largely independent of the cash flows of other groups of assets and liabilities. Goodwill shall be included in an asset group to be tested for impairment if the asset group is or includes a reporting unit. Details of valuator Giza-Singer-Even is a leading financial consulting and investment banking firm in Israel. The firm has extensive experience assisting large corporations, with prominent privatization processes and major deals in Israel, accumulated over its twenty-five years in business. Giza-Singer-Even operates in three segments, through independent business divisions: Economic consulting; investment banking and underwriting; analytical research and corporate governance. 8 This study was compiled by a team led by Eyal Szewach, Partner and Head of the Technology sector at Giza-Singer-Even; Eyal holds a B.Sc in Electrical Engineering from the Technion and an MBA from Tel Aviv University. Sincerely yours, Giza-Singer-Even Ltd. Date: November 8, 2012 9 Chapter 2 – Executive Summary Description of the Company its Operations Ormat Technologies, Inc. is the only vertically-integrated company primarily engaged in the geothermal and recovered energy power business. The Company designs, develops, owns and operates geothermal and recovered energy-based power plants around the world. Additionally, the Company designs, manufactures and sells geothermal and recovered energy power units and other power-generating equipment, and provides related services. With more than four decades of experience in geothermal and recovered-energy generation, Ormat products and systems are covered by 75 U.S. patents. Ormat has engineered and built power plants totaling approximately 1300 MW of gross capacity. Ormat's current generating portfolio includes the following geothermal and recovered energy-based power plants: in the United States – Brady Complex, Brawley, Heber Complex, Jersey Valley, Mammoth Complex, Ormesa Complex, Puna, Steamboat Complex, OREG 1, OREG 2, OREG 3 and OREG 4; in Guatemala - Zunil and Amatitlan; in Kenya – Olkaria III; and, in Nicaragua - Momotombo. Description valuated power generation station- OREG4: The valuated power generation station is located in Colorado, USA. The Station, in operation since 2009, generates power by using the residual heat technology1providing it to a local power company (Highline Electric Association) under a long-term contract. To generate power, the Station relies on heat emitted by adjacent gas pipes (belonging to Kinder Morgan Inc.) Consequently, the volume of gas transmitted through the pipes materially impacts the Station's power generation capacity, and directly affects the total power volume sold by the Station to the local power company. 1 See Target Market Overview chapter. 10 Company structure and ownership as of September 25, 2012 The following are shareholders of Ormat Industries: Controlling shareholders Holding stake (%) Bronicki Investments 22.5% Norstar 11.16% FIMI Foundation 22.5% Institutional investors 6.11% Public holdings 37.73% Following is the holding structure of OREG4 power station: Valuation Methodology In this study we evaluated the recoverable amount for the OREG 4 power plant for the purpose of impairment analysis. Since the Companies use different accounting rules in compiling their financial statements (IFRS for Ormat Industries and US-GAAP for the other companies), the impairment analysis was carried out as follows: ü IFRS IAS 36 stipulates that the recoverable amount is to be calculated as the net sale price or value in use, whichever is higher: · Fair value - the net sale price is the amount which may be received from sale of the asset in a transaction made in good faith between a willing buyer and a willing seller acting in an informed manner, net of any direct incremental realization cost. 11 · Value in use - the asset's value in use is the present value of the estimated future cash flows expected to arise from continued use of the asset and from its realization at the end of its useful life. Due to the fact that in calculating fair value, an assumption was made that any willing buyer of the power generation station would be entitled to accelerated depreciation for this investment, according to US tax statute, we have based the value of the Station on calculation of its fair value, which is, given the tax benefits resulting from the foregoing, higher than its value in use (This is as opposed to OTI, that according to its management, cannot offset O4I's losses from depreciation in the coming years due to its significant amounts of carry forward losses). ü US-GAAP According to this standard, a two-stage process is used to review for impairment: · Comparison of non-discounted, pre-tax cash flows to the carrying amount of the asset. If the carrying amount is lower, the second stage is performed. · Comparison of the fair value of the asset to its carrying amount and recognition of impairment as relevant. Discount Rate (WACC) The following table lists the major parameters used in estimating the appropriate discount rate for the Station. Parameter Value Risk-free interest rate 2.5% Beta Market premium 6.04% Specific risk premium 1.88% Company’s cost of equity 11.8% Cost of debt 6.75% Tax rate 38% D/V 54% WACC (Rounded) 8.00% Given the calculations above we used a representative after-tax discount rate of 8% (rounded) for valuation of the power plant. 12 Valuation ü Total un-discounted, pre-tax cash flow: Total un-discounted, pre-tax cash flow of the Station over its expected life amounts to $7,1782 ü Fair value: The estimated value is the total fair value of the Station, expected to be received in an at-arms-length transaction for sale and purchase of the asset, as follows: Estimated value $ in thousands Total fair value3 : In calculating the fair value of the Station, we accounted for entitlement of any future buyer to accelerated depreciation upon acquiring the Station, as well as additional fixed depreciation at 3.55% (as provided to us by the Company, in accordance with US tax laws), permitting further amortization of the difference between the recoverable value of the asset and its carrying amount. We note that, according to the Company, selling costs are negligible, and therefore estimated at zero. Sensitivity Analysis Below is a sensitivity analysis of the recoverable value of the Station to changes in the discount rate (WACC): $ in thousands 6% 7% 8% 9% 10% Recoverable amount 2If ARO costs were to be included, the figure would have been $5,743 thousand 3 If ARO costs were to be included, the figure would have been $3,400 thousand 13 Chapter 3 - the Company Description of the Company and operating segment Ormat Technologies, Inc. is the only vertically-integrated company primarily engaged in the geothermal and recovered energy power business. The Company designs, develops, owns and operates geothermal and recovered energy-based power plants around the world. Additionally, the Company designs, manufactures and sells geothermal and recovered energy power units and other power-generating equipment, and provides related services. With more than four decades of experience in geothermal and recovered-energy generation, Ormat products and systems are covered by 75 U.S. patents. Ormat has engineered and built power plants totaling approximately 1300 MW of gross capacity. Ormat's current generating portfolio includes the following geothermal and recovered energy-based power plants: in the United States – Brady Complex, Brawley, Heber Complex, Jersey Valley, Mammoth Complex, Ormesa Complex, Puna, Steamboat Complex, OREG 1, OREG 2, OREG 3 and OREG 4; in Guatemala - Zunil and Amatitlan; in Kenya – Olkaria III; and, in Nicaragua - Momotombo. Description valuated power generation station- OREG4: The valuated power generation station is located in Colorado, USA. The Station, in operation since 2009, generates power by using the residual heat technology4 providing it to a local power company (Highline Electric Association) under a long-term contract. To generate power, the Station relies on heat emitted by adjacent gas pipes (belonging to Kinder Morgan Inc.) Consequently, the volume of gas transmitted through the pipes materially impacts the Station's power generation capacity, and directly affects the total power volume sold by the Station to the local power company. 4 See the Target Market Overview chapter. 14 Shareholders and Holding Structure Following are the shareholders of Ormat Industries: Controlling shareholders Holding stake (%) Bronicki Investments 22.5% Norstar 11.16% FIMI Foundation 22.5% Institutional investors 6.11% Public holdings 37.73% Following is the holding structure of OREG4 power station: Customer Produces and sells electricity under a long-term contract with a local power company. OREG 4, has a long-term contract (through 2029) with a single client - Highline Electric Association, based on payment per MWh generated and actually consumed. Raw materials and suppliers ü Raw materials - the raw material used to generate power is the heat generated by a compressor station on a gas transmission pipe located adjacent to the Station. This heat is used by the Station for generating power. 15 ü Suppliers - suppliers of the Station are gas transmission companies, whose transmission infrastructure (which emits heat) is used by the Station in the power generation process. Competition The company faces competition with different properties: ü Large number of players - the renewable energy market is saturated with power generators and suppliers, competing with the Company's power station operation. However, the Company indicates that Siemens AG is its main competitor in the residual heat power generation segment, as well as other smaller generators in steam-based energy generation. ü Competition from legacy technologies - the Company faces competition at the product level from older, legacy technologies such as coal power generation technologies, petroleum technologies etc. In addition, competition in this market is affected by several significant factors: ü Government incentives - market growth potential depends to a large degree on regulatory processes that encourage the purchase of power from 'green' sources, such as incentives for companies purchasing power produced from residual heat, mandatory quotas for energy purchased from renewable energy sources etc. ü Pricing of power - bidding for power supply is in the form of tenders published by local power companies, and the winning bidder is the company offering the lowest prices. According to the Company, due to the Company's small share of the residual heat-based power generation market, and the fact that the company has a long-term contract, fluctuations in demand for power from residual energy as well as regulatory changes do not significantly affect results of the valuated Station. Nonetheless the volume of gas transmitted in gas pipes and operational status of these transmission pipes have a direct impact on results of the Station, as the residual heat used by the Station is emitted from gas pipes located nearby. 16 Seasonality Power consumption is affected by seasonality, due to differences in use of electrical appliances between seasons, affecting power tariffs and consequently, revenues from power generators. Therefore, the supply of gas through the pipe is affected by seasonality (and consequently the Station's generation capacity is affected by seasonality). However, the Company indicates that price levels per MWh are pre-determined by a long-term contract with the local power company and are not affected by seasonality. Generation Capacity The Station operates one residual heat unit to generate power, with net generation capacity5 of 3.7 MW. The actual power generated, measured in MWh, directly depends on the volume of gas transmitted in the gas transmission pipes located adjacent to the Station. The Station stores residual heat emitted by the gas compression process in the transmission pipes, and uses it to generate power - i.e. the larger the gas volume transmitted in the pipes - the higher the utilization of the Station's generation capacity. Below are details of the generation capacity and utilization at the Station, from 2010 to date Generation capacity -OREG 4 Q1-Q3 2012 Generation capacity -MW (maximum) Generation capacity -MWh Utilization 69
